
	
		II
		Calendar No. 597
		110th CONGRESS
		2d Session
		S. 2712
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2008
			Mr. DeMint (for himself,
			 Mr. Graham, Mr.
			 Domenici, Mrs. Dole,
			 Mr. Vitter, Mr.
			 Inhofe, Mr. Specter, and
			 Mr. Sessions) introduced the following
			 bill; which was read the first time
		
		
			March 6, 2008
			Read the second time and placed on the
			 calendar
		
		A BILL
		To require the Secretary of Homeland Security to complete
		  at least 700 miles of reinforced fencing along the Southwest border by December
		  31, 2010, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Complete the Fence
			 Act.
		2.Extension of
			 reinforced fencing along southwest borderSection 102(b)(1) of the Illegal Immigration
			 Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1103 note) is
			 amended—
			(1)in subparagraph
			 (A), by adding at the end the following: Fencing that does not
			 effectively restrain pedestrian traffic (such as vehicle barriers and virtual
			 fencing) may not be used to meet the 700-mile fence requirement under this
			 subparagraph.;
			(2)in subparagraph
			 (B)—
				(A)in clause (i), by
			 striking and at the end;
				(B)in clause (ii),
			 by striking the period at the end and inserting ; and;
			 and
				(C)by adding at the
			 end the following:
					
						(iii)not later than
				December 31, 2010, complete the construction of all the reinforced fencing and
				the installation of the related equipment described in subparagraph
				(A).
						;
				and
				(3)in subparagraph
			 (C), by adding at the end the following:
				
					(iii)Funding not
				contingent on consultationAmounts appropriated to carry out this
				paragraph may not be impounded or otherwise withheld for failure to fully
				comply with the consultation requirement under clause
				(i).
					.
			3.Progress
			 reportNot later than June 30,
			 2009, the Secretary of Homeland Security shall submit a report to Congress that
			 describes—
			(1)the progress made
			 in completing the reinforced fencing required under section 102(b)(1) of the
			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.
			 1103 note), as amended by this Act; and
			(2)the plans for
			 completing such fencing before December 31, 2010.
			
	
		March 6, 2008
		Read the second time and placed on the
		  calendar
	
